An unpub|ishllad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

lN THE SUPREME COURT OF THE STATE OF NEVADA

PHILlP TRAGALE, No. 62279
Appellant,
vs.
JAMES G. C0X, F l  D
Respondent.

MAY l 2 2014

TRAClE K. LlNDEMAN
CLERK F`SUPREME COURT
ORDER DISMISSING APPE’AL
Pursuant to the stipulation of the parties, this appeal is
hereby dismissed The parties shall bear their own costs and attorney

fees. NRAP 42(b).
lt is so ORDERED.

CLERK 0F THE SUPREME COURT
TRACIE K. LINDEMAN

BY;  ll 

cc: Hon. J ames E. Wilson, District Judg'e
Philip Tragale
Attorney General/Carson City
Attorney General/Reno
Carson City Clerk

SuPnEME CO\JRT
or=
NEvAoA

CLERK'S OF|DEF|

¢01~1=147 h  -